DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 6/22/2022.
Claims 1-7 are amended.
4.	Claims 1-7 are remaining in the application.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
On line 3 of claim 1, “a barge” is replaced with – the barge – .
Allowable Subject Matter
6.	Applicant’s amendment overcomes all previous 35 USC 112(b) rejections of the claims as presented in the Non Final Rejection mailed on 4/29/2022; therefore, claims 1-7 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed barge for recovery of a rocket launch vehicle, comprising: a floating plate formed in the barge to float on a sea; a plate shaped landing platform arranged above the floating plate so that a launch vehicle can land on the plate shaped landing platform; a support member mounted between the floating plate and the plate shaped landing platform in order to support the landing platform relative to the floating plate while allowing a slope of the plate shaped landing platform relative to the floating plate; a plurality of operation members of which both ends are respectively connected to the floating plate and the plate shaped landing plate in order to adjust an angle between the floating plate and the plate shaped landing platform, the plurality of operation members varying their lengths according to an operation signal; slope sensors mounted on at least one of the floating plate and the plate shaped landing platform in order to sense a slope of one of the floating plate and the plate shaped landing platform; and a controller control unit which receives a measured value of the slope sensors and generates the operation signal to operate the plurality of operation members in order to maintain a level of the plate shaped landing platform.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/06/2022